 60DECISIONSOF NATIONAL LABORRELATIONS BOARDSlaughter CompanyandInternational Association ofMachinists and Aerospace Workers,AFL-CIO.Case 16-CA-3124June 21, 1968DECISION AND ORDERBy MEMBERSBROWN,JENKINS,AND ZAGORIAOn March 26, 1968, Trial Examiner HoraceRuckel issued his Decision in the above-entitledcase,finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebrief, and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tionsof the TrialExaminer insofar as they are con-sistent herewith.The Trial Examiner found,inter alia,that therevised work schedule which the Respondent putintoeffect on September 29, 1967, reducing theworkweek of the eight employees in the assemblydepartment and the stock clerk from a 40-hour to a16-hour and 24-hour workweek, respectively, wasdiscriminatorily motivated and a violation of Sec-tion 8(a)(1) and (3) of the Act. He further foundthat the offer on November 13 to certain strikingemployees in the assembly department to placethem back on a normal workweek, and at the sametime announcing that the remaining assemblers andthe stock clerk were being laid off, was a further in-dication of the Respondent's illegal conduct, andwas also violative of Section 8(a)(1) and (3) of theAct. The Trial Examiner held that in view of theRespondent's union animus its economic explana-tion was implausible,noting that this was the firstreduction of hours and layoff during its entire 3years of the Oklahoma operation, that the jobchanges came at a time when a union organiza-tional campaign was in progress,and that the bulkof the employees affected were union adherents.While we agree with the Trial Examiner thatRespondent unquestionably had union animus, as isclearly shown by the independent Section 8(a)(1)violations in July as found by the Trial Examinerand which we are herein adopting,' on the recordas a whole we are unable to agree, for the reasonsdiscussed below, that the Respondent's actions inSeptember and November were illegally motivated.The Respondent manufactures both standard andcustom electrical testing equipment for sale to vari-ous electrical manufacturers.Since its relocationfrom Ohio to Ardmore, Oklahoma, 3 years ago,both its sales and labor force have increased. Priorto September 1967, the Respondent never had areduction in its work force nor a reduction in thelength of the workweek.The Union began the organization of the Respon-dent's production and maintenance employees dur-ing the first week of July 1967. The record supportsthe Trial Examiner's finding that the bulk of theunion adherents among the Respondent's approxi-mately 15 production and maintenance employeeswere 6 of the 8 females who comprised the as-sembly department (Amyx, Call, Glover, Graham,Harris, and Pierce) and the stock clerk (Bryant).The Respondent's attempts, on July 11, followingthe Union's first meeting,to discourage"outside"organization and to encourage the employees toform"theirown committee" are accuratelydetailed in the Trial Examiner's Decision. Signifi-cantly, the reduction in the hours for the assemblydepartment and the stock clerk took place about 3weeks after the election on September 7, 1967,2and about 2-1/2 months after the Respondent's un-successful attempts to encourage an "inside" union.The uncontraditcted testimony of Respondent'sPresident Slaughter was that the level of productionof the Company was determined by the ratio of in-ventory to average monthly sales.Slaughter ex-plained that when the ratio was below 1.5 this in-dicated that there were shortages of materials, and.that this would entail difficulty "in keeping produc-tion going," and that when the ratio exceeded 2.0this was interpreted to mean that too much money'Since in our opinion the record is unclear as to the manner of Respon-dent's illegal interrogation of its employees concerning their union activity,we make no finding in regard theretoThe vote wasseven for,and six against, the Union,and two challengedballotsTherecord does not indicate the disposition of the challenged bal-lots, nor doesit appear that either party filed objections to the conduct af-fecting the election.172 NLRB No. 18 SLAUGHTER COMPANY61was tied up in inventory and indicated the possibili-ty of a financial squeeze. Thus, the record showsthat in the first 4 months of 1966 the ratio of inven-tory to average sales was low and Slaughter testifiedthat on the basis of this and his forecast that saleswould increase in 1967, two additional assemblyemployees and a stock clerk were hired.However,by the endof April 1967the ratio began to rise andwas up to 2.20 at the end of June and continued torise through September to 2.58. The record furthershows that Respondent became concerned near theend of August and discussions were held as to howit should meet the situation. Of particular concernwas the fact thatsalesof the standard electricaltesting equipment, on which assembly departmentemployees and the stock clerk concentrated, haddeclined and some assembly employees had to beassignedto other work. The testimony of GeneralCounsel'switnessesAmyx and Glover was thatmore finished manufactured products were on handat the end of September than they had ever seen.Keaney, Respondent's secretary and productionassistant,also testified regarding the excessiveproduct inventories.Near the end of September, Slaughter testified, adecisionwasmade to reduce the productionschedule,and in anticipation that the situation wastemporary it was decided to reduce the workweek"to avoid the expense of laying people off and thenhaving to retrain them at a later date." Slaughterfurther testified that the reduced hours were ar-rived at by determining the number of man-hours itneeded tomaintainthe production of customequipment without adding to the inventory of stan-dard units. As noted above, the nine employees in-volved in the September 29 reduction in hoursprimarily worked on standard units.The Trial Examiner, in reaching his finding ofdiscriminatory conduct,, concluded that only theabove nine production employees "involuntarily"suffered a loss in hours of work. However, it is clearfrom the record, and indeed from the Trial Ex-aminer's Decision, that the level of production inother departments involved in producing inven-toried goods was similarly reduced. Thus, duringSeptember the hours worked by draftsmen werereduced by approximately 60 hours a week. Thiswas accomplished by not replacing a draftsmanwho quit, and by reducing the workweek of theother two draftsmen, both of whom entered collegebut continued to work on a part-time basis.Similarly, in the case of the two testers, one of thetesters entered college and worked thereafter onlyon a part-time basis. The stock clerk was reducedfrom a 5-day week to a 3-day week. The recordsupports the Respondent's contention that the sheetmetalman, clerk janitor, and office employeeswere not cut back because the reduction in theproduction of standard units did not greatly affecttheir work.On September 29 when theRespondent an-nounced the reduction in hours of the assembly de-partment employees and the stock clerk, six of theassembly employees and the stock clerk refused toaccept the reduction, went on strike, and picketedthe plant. Two of the assembly department em-ployees continued working. On November 13, theRespondent wrote all the employees that businesshad not improved and that since there were noprospects for increased production in the im-mediate future it decided that the "fair method"was to offer full-time work to some of the assemblydepartment employees on the basis of seniority andlay off the others. The strikers refused this offerand notified the Respondent that they would returnwhen the strike was over. Slaughter testified that inNovember when the offer was made there was anexcessive inventory of standard items, but ordersfor custom units required additional productionwork.The General Counsel didnot contestthe validityof the Respondent's use of the ratio of sales to in-ventory records described above as a business in-dicator, and the authenticity of the data introducedby the Respondent in support of its business deci-sionswas not rebutted.Although we agree with the Trial Examiner thatthe Respondent had an economic basis to reducehours as early as April 1967, we are unable to agreewith him that by waiting to do so until September itindicated a discriminatory motive. In our opinion,uncontroverted testimony of Respondent's wit-nesses andthe uncontested economic data in-troduced in support thereof indicated legitimatebusiness reasons unrelated to unionactivity forRespondent's actions. It is clear that Respondent'sinventories of standard equipment were excessive,that the decision to reduce hours was made onlyafter this condition continued for several months,and that the employees affected were primarily in-volved in the production of equipment which addedto the surplus. We further find that the record sup-ports the Respondent's contention that when it of-fered full-time work to certain of the assembly de-partment employees and decided to lay off theothers that excessive inventories of standard equip-ment had not been greatly reduced and that therewas no showing of the possibility of increased salesof this equipment in the near future. We conclude,therefore, contrary to the Trial Examiner, that con- 62DECISIONSOF NATIONALLABOR RELATIONS BOARDsidering the record as a whole the General Counselhas failed to prove by a preponderance of theevidence that the reduction in hours or the layoffswere discriminatorily motivated. Accordingly, wereverse the Trial Examiner's findings in this regardand dismiss the allegations that the Respondent vio-lated Section 8(a)(1) and(3) of the Act.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,SlaughterCompany, Ardmore, Oklahoma, its of-ficers, agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete from paragraph 1(a) of the Trial Ex-aminer'sRecommended Order the following: t"byreducing the hours of employment, laying themoff."2.Delete from paragraph 1(b) of the Trial Ex-aminer'sRecommended Order the following: "byterrogatingitsemployeesconcerningtheir unionactivity or threatening them with reprisals becauseof such activity."3.Delete paragraphs 2(a), (b), and (c) from theTrialExaminer'sRecommendedOrderandredesignatethe remainingparagraphs accordingly.4.Delete from the first idented paragraph of thenotice the following: ", by discharging, laying off,or reducing the hours of employment, of any of ouremployees."5.Delete the second and sixth indented para-graphs of the notice.In view of our determination herein,we find it unnecessary to passupon the General Counsel'smotion to amend complaint to allege that thestrike,in which certain of the Respondent's employees engaged after theirhours of employment were reduced,was caused by the unfair labor prac-tices of the RespondentTRIAL EXAMINER'S DECISIONHORACE A. RUCKEL, Trial Examiner: Pursuantto a charge filed on October 6, 1967, by Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,herein called the Union, theGeneral Counsel for the National Labor RelationsBoard,herein called the Board,acting through itsRegional Director for Region 16 (Fort Worth, Tex-as), on November 20, 1967, issued a complaint ofunfair labor practices against Slaughter Company,herein called the Respondent.The complaint, as amended at the hearing, al-leges insubstance that Respondent, through certainof its officers, supervisors, and agents, created theimpression of surveillance of meetings and otheractivities of the Union, threatened employees withreprisals because of their union activities, urgedemployees to establish an "employee committee"in lieu of the Union, and on or about October 2,1967, reduced the workweek of employees becausethey joined or assisted the Union, all in violation ofSection8(a)(1) and (3) of the National LaborRelationsAct, as amended (29 U.S.C. Sec. 151etseq.),herein called the Act. Respondent filed ananswerdenying the commission of any unfair laborpractices.Pursuant to due notice, I conducted a hearing atArdmore, Oklahoma, on December 13, 1967, atwhich the parties were represented by Counsel.' Atthe conclusion of the hearing the parties waivedoral argument but thereafter filed timely briefs.Upon the entire record, and from my observationof thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Oklahoma corporation havingitsprincipalplaceofbusinessatArdmore,Oklahoma, where it is engaged in the manufactureof electrical testing equipment. During the yearprior tothe issuanceof the complaint, Respondentmanufactured and sold at its Ardmore plant goodsand materials valued in excess of $50,000, whichwere shipped from said plant to States other thanthe State of Oklahoma. The complaint alleges andRespondent's answer admits that Respondent is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Union is a labor organization admitting em-ployees of Respondent to membership.111.THE UNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion1.BackgroundThe Union began the organization of Respon-dent's employees during the first week in July 1967.The first meeting was held on July 10, attended by10 employees and James Witchel, a representativeof the Union in charge oforganizingRespondent's'At the hearing,G C Exh.3 was marked for identification but throughinadvertence was not marked as received. It is herewithreceived. SLAUGHTER COMPANYemployees. Various ones signed union authoriza-tion cards. A Board election was held on Sep-tember 7.2Richard Couchman is employed as a draftsman.Though not a supervisor, he is alleged in the com-plaint to be an agent of Respondent.He attendedthe organization meeting ofJuly 10. About a halfhour after the close of themeetingCouchman's carwas observed parked in front of the home of ElmerSlaughter,Respondent's president.Couchman'stestimony is that he and Gordon McDonald, super-visor of the shop area, went to Slaughter's home toresume some painting in which they had been en-gaged, and that he did not discuss with Slaughterthe Union or theunion meetinghe had just comefrom.On the following day McDonald gathered theemployees together in a meeting which Slaughteraddressed. Slaughter began by saying that he un-derstood that they had had a meeting the night be-fore, that he was sorry they were asking for "out-side"help, suggestedthat they form "their owncommittee" to bring their problems to him, andthat if they were unhappy in their jobs they couldquit and go to General Dynamics plant where aunion had recently been recognized as a bargainingagent,and he would give them good recommenda-tions.He emphasized that during the 3 years sincethe plant began production there had never been alayoff.The above account is based upon the testimonyofAmyx and Dorothy Glover,and is uncon-tradicted.Later that day, following the meeting andSlaughter's suggestion that a committee be formed,Couchman prepared a questionnaire in the follow-ing form:YESNODO YOU THINK AN EMPLOYEESCOMMITTEE COULD BE EFFECTIVEIN SOLVING PROBLEMS ATSLAUGHTER COMPANY?YESNOARE YOU IN FAVOR OF FORMINGSUCH A COMMITTEE ON TRIALBASIS ?COMMENTS:SIGNED2Therewere 15 employees in the unit The vote was seven for the Union,six against,and two challenged ballots63Couchman had LaVonne Martin, Respondent'sofficemanager, type thisquestionnaireandCouchman struck off a number of copies onRespondent's reproducing machine. These he dis-tributed to the employees that afternoon after thecoffeebreak while they were gathered in a group onthe shop floor. A discussion then took place con-cerning the relative advantages of the Union and anemployeecommittee,which,accordingtoCouchman's own uncontradicted testimony, lastedfor about an hour and a half until the 5 o'clockquitting bell. It is not contraverted that during thisentire time no work was performed, and no super-visor was present, McDonald, the shop foreman,having left the shop upon the appearance ofCouchman with the questionnaires. The un-disputed, credited, testimony of Amyx is that neverbefore during the 3 years Respondent had operateditsArdmore plant had the shop floor been withoutsupervision.Amyx's further credited testimony is that twiceduring the hour-and-a-half period when the em-ployees were discussing the Union and the forma-tion of a committee, Richard Kearney, Respon-dent'ssecretaryandSlaughter'sproductionassistant, came onto the shop floor where he ob-served the employees not working, said nothing tothem, and left. Kearney did not deny these visits tothe shop, testifying merely that he did not recallthem. I credit Amyx's testimony in this regard, andfind that Kearney, as well as McDonald, was awareof Couchman's activities and sanctioned them.According to Couchman, when he collected thequestionnaires only one or two had been filled out,so,concluding that the employees favored theUnion rather than a committee, the project offorming a committee was dropped. Not, however,Respondent's opposition to the Union. On August21, 2 weeks before the election, according to theuncontradicted testimony of Steve Brodie, who is inthe signand advertising business, he made onRespondent's order 24 buttons bearing variouslythe followinglegends:"NO," "I AIN'T," "NOUNION, STRIKES, DUES," and "VOTE NO.STAY FREE." The buttons were worn in the plantby those employees opposed to the Union,consist-ing largely of office force and supervisory em-ployees, and including President Slaughter, Secreta-ry Kearney, and Office Manager Martin.Martin, on or about the day before the election,according to the testimony of Jo Call, an employeeactive in the Union, telephoned her at home and,aftersome generalconversation about the Union,toldher that her car had beenseen at unionmeetings.Martin,whileadmittingthatshetelephoned Call and that the two had occasionallydiscussed the Union, testified that she did not recallsayingto Call that her car had beenseen at unionmeetings.Icredit Call's testimony as to this in-cident in preference to Martin's qualifieddenial, 64DECISIONSOF NATIONALand I find that Martin's statement was calculated tocreate an impression of surveillance.B.Discriminatory Reduction in the Hours of WorkOn September 29, Respondent drew up a revisedwork schedule and posted it on the plant bulletinboard. The new schedule affected the eight girlsemployed as assemblers in the assembly departmentand Bryant, the stock clerk. It did not affect otherproduction employees,namely, a sheet metal man,two testers(inspectors)and a shippingclerk. Norwere two draftsmen and the office help affected.The result of the revised work schedule was toreduce the workweek of the eight assemblers from40 hours to 16 hours, the equivalent of 2 days, andthat of the stock clerk to 24 hours, or 3 days. Sevenof the nine employees affected by the reduction inhours had been active in the union campaign, andwere so known to be by Respondent. The othertwo,Godsie and Wilson, were opposed to theUnion and wore antiunion buttons in the plant. Thecredited, uncontradicted testimony of Amyx is thatabout the time of the September 7 election, Mc-Donald told Amyx that Godsie would be leavingRespondent's employ in about a month, and thatWilson herself had told her that she would bequitting shortly.Neither Godsie nor Wilson's nameis included in the complaint and neither was calledas a witness.Iconclude that although Godsie andWilson, the only two assemblers opposed to theUnion, were included in the reduction of hours,Respondent knew that they would in any event beleaving shortly.Respondent defends this reduction in workinghours on the ground of economic necessity,that isto its overstocking of finished and semifinishedelectrical units.President Slaughter's testimony isthat Respondent endeavors to keep its ratio of in-ventory to average monthly sales within a range of1.5 to 2.0, that if it runs below 1.5 difficulty iscaused in keeping production going,and that if itexceeds 2.0 Respondent is deemed to have toomuch inventory on hand for the volume of sales.Slaughter testified that he believed there would bean increase in salesduring the last half of 1967, andplanned accordingly.InApril theratio exceeded2.0 for the first time when it reached 2.17, fallingback to 1.92 in May. At the end of June it was upagain,this time to 2.2.By the end of July the ratiowas still unfavorable, and still worse by the end ofAugust. September was worse than August and atthe end of that month the ratio was up to 2.58. Atthispoint,Slaughter testified, he decided thatsomething had to be done and the question was"whether it would be better tolay offsome peopleand keep the others on a full week,or-to cut thehours equally" of all assembly employees. He de-cided on the latter course, and arrived at a 2-dayweek for the assembly employees which would beIABOR RELATIONS BOARDenough time in which to assemble certain specialunits which had to be built to order.The first question which presents itself is why,when Respondent adopted the alternative of"cutting the hours equally,"it selected the eight as-semblers, plus the stock clerk,as the group whosehours were to be cut equally rather than theproduction employees as a whole,which wouldhave included two production draftsmen, the twotesters(inspectors),the sheet metal man, and acombination shipping clerk and janitor,or, for thatmatter the office clerical employees. As to thedraftsmen Respondent contends that their totalhours were "cut back" from 120 hours per week to55 or 60. It appears, however, according toSlaughter's testimony that this was not a cutback,but that a third draftsman had quit earlier in Sep-tember and his place was not filled. The other twohad not been hired as regular full-time employees,but were students who returned to school as an-ticipated when hired, but continued to work on apart-time basis. As for the two testers, who hadtogether been working a total of 80 hours perweek,one of them was not a regular employee buta school boy who returned to school but continuedto work 16 hours a week during his spare time. Theother tester continued to work 40 hours, thusreducing the total hours in testing from 80 hoursper week to 60 hours a week. As to the sheet metalman and the shipping clerk-janitor they were keptat a full 40-hour week, the first because "there wasenough work"for him to do so,and the second"because of the nature of his duties."It thus appears that the only production em-ployees whoinvoluntarilysuffered a loss in hours ofwork were the eight assemblers and the stock clerk.The assemblers lost 24 hours per week each, andthe stock clerk, 16. Of this group of nine em-ployees, six assemblers and the stock clerk wereprecisely the active members of the Union whomRespondent had unsuccessfully attempted to per-suade to form an "inside" committee instead ofjoining theUnion;the remaining two assemblerswere soon due to leave Respondent's employ, andRespondent knew it.Iam not convinced that the reasons advanced byRespondent for reducing the hours of employmentaretherealreasons.From Slaughter's owntestimony it is clear that the Respondent continuedproduction without any reduction in hours fromApril through September, although admittedly dur-ing that period the ratio of inventory to sales wasbeyond the 1.5 to 2.00 figure which Respondent as-sertedlyattemptedtomaintain.Slaughter'stestimony that he simply was mistaken in expectingthe stock-salesratio to improve each month, I donot accept as a plausible explanation. The fact isthat from April through September the ratio wasunfavorable, but the hours were not shortened andthat no reduction was made until after the Unionhad appeared and made progress in organizing the SLAUGHTER COMPANYemployees. This reduction in the workweek was theonly reductionmade during the entire 3-yearoperation of Respondent's plant in Ardmore.When Respondent announced the reduction inhours of the nine assembly girls, Bobby Amyx, JoCall, Dorothy Glover, Dorothy Graham, Vera Har-ris, and Shirley Pierce, the seven girls who were ac-tive in Union, along with Ronny Bryant, the stockclerk, refused to accept the reduction and went onstrike and picketed the plant. The two remainingassemblygirls,both of whom wore antiunionbadges, continued working for a brief period until,as has been stated, they left for personal reasons asthey had been planning to do for some time.On November 13, Slaughter wrote all the em-ployees that business had not improved as expectedand, asthe fair thing to do, offered Amyx, Glover,Harris, and Wilson work on the basis of a regular40-hour week beginning November 20, at the sametime announcing that the remaining assemblers andthe stock clerk were therewith laid off. Slaughter'sletter reads as follows on this point:... The necessary level of assembly operationswillbe depressed for some time to come.Under these circumstances it now appears thatthe fair method will be to return the senior as-sembly employees to a full 40 hour week andto layoff the other assembly employees.Amyx, Glover, Harris, and Bryant by telegram re-jected this offer, stating that they would return totheir jobs when the strike was over. Whereupon,Slaughter wrote Call, Graham, and Pierce offeringthem work on a 40-hour basis, as "the fair thing todo." Call, Graham, and Pierce telegraphed backstating that they, too, would come back when thestrike was over.It seems apparent that the "fair thing to do" wascalculated to split the ranks of the strikers by offer-ing some of them restoration of a 40-hour week,and prescribing for the rest of them a layoff inplace of the 16-hour week which had caused thestrike in the first place. Respondent's divisive tac-tics, as revealed by its letter to the strikers, fortifymy conclusion that the reduction of hours was, inthe first instance as well as in its subsequent muta-tion,discriminatory and in violation of Section8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.CONCLUSIONS OF LAW651.The Respondent is an employer within themeaning of Section 2(2) of the Act and is engagedin commerce within the meaning of Section 2(6)and (7) of the Act. The Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.By discriminatorily reducing the workweek ofBobby Amyx, Ronny Bryant, Jo Call, DorothyGlover, Dorothy Graham, Vera Harris, and ShirleyPierce, and subsequently by laying them off, theRespondent has engaged and is engaging in unfairlabor practices within the meaning of Section8(a)(3) and (1) of the Act.3.By (a) creating an impression of surveillanceof meetings of the Union, (b) suggesting in the con-text of an antiunion speech that those employeeswho were unhappy in their jobs could quit andwork elsewhere, (c) urging employees to form anemployee committee in lieu of becoming membersof the Union, (d) permitting the use of its plantfloor during working hours for the purpose of form-ing an employee committee, (e) printing and circu-lating among employees a ballot calling upon themto express a choice between the Union and a com-mittee, and providing for the signature of em-ployees thereon, and (f) by interrogating employeesas to their union affiliations, Respondent has en-gaged in unfair labor practices in violation of Sec-tion 8(a)(1) of the Act.4.The above unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.VI.THE REMEDYHaving found that the Respondent has engagedinunfair labor practices in violation of Section8(a)(1) and (3) of the Act, I shall recommend thatit cease and desist therefrom and take certain affir-mative action which will effectuate the policies ofthe Act.BecauseRespondent discriminatorily reduced theworkweek of Bobby Amyx, Ronny Bryant, Jo Call,Dorothy Glover, Dorothy Grahman, Vera Harris,and Shirley Pierce, it will be recommended that theRespondent offer them immediate and full rein-statementtotheirformerorsubstantiallyequivalent positions and work schedules, withoutprejudice to their seniority or other rights andprivileges. It will be recommended that the Respon-dent make each whole for any loss of earning hemay have suffered as a result of the discriminationagainsthim by payment of a sum of money equal tothat which he normally would have earned as wagesfrom date of the discrimination to the date of theRespondent's offer,less net earnings, if any, duringthis period. The backpay shall be computed on aquarterly basis prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, approved inN.L.R.B. v. Seven-Up Bottling Company,344 U.S.354-126 O-LT - 73 - Pt. 1 - 6 66DECISIONSOF NATIONALLABOR RELATIONS BOARD344, and shallinclude interestat 6 percent perannum asprovided bythe Board inIsis Plumbing &Heating Co.,138 NLRB 716, approved inPhilipCareyManufacturing Company v. N.L.R.B.,331F.2d 720 (C.A. 6, 1964), cert. denied 379 U.S.888.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, it is recommended that Respondent, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activitieson behalf of the Union, or any otherlabor organiza-tion of its employees, by reducing the hours of em-ployment, laying them off, or in any other mannerdiscriminating in regard to hire or tenure of em-ployment, or any term or condition of employment.(b) Interrogating its employees concerning theirunion activity or threatening them with reprisalsbecause of such activity; creating an impression ofsurveillance of union meetings;suggesting that em-ployees who are not happy in their jobs can quitand work elsewhere; urging employees to form acommitteein lieuof becoming members of theUnion, and permitting the use of its plant floor dur-ing working hours for this purpose; printing and cir-culating among employees ballots expressing achoice between a committee and the Union.(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization to form, join,or assist labor organizations, including the above-named labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted actitities for the purposeof collective bargaining or mutual aid or protection,or to refrain from any or all such activities exceptto the extent that such right may be affected by anagreementauthorized by Section 8(a)(3) of theAct, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer to Bobby Amyx, Ronny Bryant, JoCall, DorothyGlover, Dorothy Graham, Vera Har-ris, and Shirley Pierce immediate and full reinstate-ment to their former or substantially equivalentpositions andhours of work without prejudice totheir seniority and other rights and privileges.(b)Make whole Bobby Amyx, Ronny Bryant, JoCall, Dorothy Glover, Dorothy Graham, Vera Har-ris, and Shirley Pierce for any loss of pay they mayhave suffered by reason of the discriminationagainstthem by payment to them of a sum ofmoney equal to the amount they normally wouldhave earned as wages from the date of the dis-crimination against them to the date of Respon-dent's offer of reinstatement, in the manner setforth in the section entitled "The Remedy."(c) Preserve and, upon request, make availableto the Board and its agents, for examination andcopying, all payroll records, social security pay-ments records, timecards, personnel records and re-ports, and all other records relevant or necessary tothe determination of backpay due to the reinstate-ment and related rights provided under the terms ofthis Recommended Order.(d) Post at its plant in Ardmore, Oklahoma, co-pies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 16, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.43 In the event that this RecommendedOrder is adopted by theBoard, thewords "aDecisionand Order" shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer"in the notice.In the furtherevent that the Board'sOrder isenforced by a decreeof a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substitutedfor the words"a Decisionand Order "' In the event that this RecommendedOrder is adopted by the Board,this provision shall bemodifiedto read-"Notify saidRegional Director, inwriting,within 10 daysfromthe date ofthis Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policiesof the Na-tionalLaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOTdiscourage membership in In-ternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,or any otherlabor organization,by discharging,laying off,or reducing the hours of employment of any ofour employees.Nor willwe discourage mem-bership in said Union or any other labor or-ganization by discriminating against any of ouremployees in regard to their hire,tenure ofemployment, or any term or condition of theiremployment.WE WILL NOTcoercively interrogate em-ployees concerning their union activities, sym- SLAUGHTER COMPANYpathies, and desires, or those of other em-ployees.WE WILL NOT create the impression of sur-veillance of union activities.WE WILL NOT urge employees to form acommittee instead of joining or assisting Inter-nationalAssociationofMachinistsandAerospace Workers, AFL-CIO, or encourageor assist them in any way in doing so, or pollemployees as to their union sentiments.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed to them bySection 7 of the Act.WE WILL offer Bobby Amyx, Ronny Bryant,Jo Call, Dorothy Glover, Dorothy Graham,Vera Harris, and Shirley Pierce immediate andfull reinstatement to their former or substan-tially equivalent positions without prejudice totheir seniority and other rights and privileges.WE WILL also pay them whatever loss of paytheymay have sufferedas a resultof theirreduction in hours and layoff with interestthereon at 6 percent per annum.67All our employees are free to become or remain,or refrain from becoming or remaining,members oftheabove-named InternationalAssociationofMachinists and Aerospace Workers,AFL-CIO, orany other labor organization.SLAUGHTER COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Federal Office Building, 819 Taylor Street,Fort Worth, Texas 76102, Telephone 334-2921.